Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 January 16, 2015

The Court of Appeals hereby passes the following order:

A15D0210. BLANCH DAVIS, et al. v. PHH MORTGAGE CORPORATION.

      This case originated as a dispossessory proceeding in magistrate court.
Following an adverse ruling against “Blanch Davis or Occupant,” Blanch Davis
purported to appeal the magistrate court’s decision to the superior court.1 On
December 10, 2014, the superior court dismissed the appeal. Davis filed this
application on December 23, 2014. We lack jurisdiction.
      An application for discretionary appeal generally may be filed within 30 days
of entry of the order sought to be appealed. See OCGA § 5-6-35 (d). However, the
underlying subject matter of an appeal controls over the relief sought in determining
the proper appellate procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d
192) (1994). The underlying subject matter here is a dispossessory judgment.
Pursuant to OCGA § 44-7-56, appeals from a dispossessory judgment must be filed
within seven days of the date the judgment was entered. See Ray M. Wright, Inc. v.
Jones, 239 Ga. App. 521 (521 SE2d 456) (1999). Because Davis filed her notice of
appeal 13 days after the superior court’s order was entered, it is untimely.
Accordingly, we lack jurisdiction to review this application, which is hereby
DISMISSED.

      1
        Blanch Davis, a tenant at sufferance following foreclosure, is apparently
deceased. Rather than filing a suggestion of death or a substitution of parties as the
law requires, Davis’s attorney continued litigation in her name. See OCGA § 9-11-25
(a). Arguably, Davis’s death renders the matter moot. But it appears that Davis’s
daughter, Monica Davis, continues to occupy the property. Thus, we have not
dismissed the application as moot. See OCGA § 5-6-48 (b) (3).
Court of Appeals of the State of Georgia
                                     01/16/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.